internal_revenue_service department of the treasury index nos number release date washington dc refer reply to cc dom p si plr-100179-00 date date legend decedent a_trust trust trust trust trust date date date date a b dear this letter is in response to your letter dated date requesting a ruling that the severance of trust into two separate trusts pursuant to sec_26_2654-1 of the generation skipping transfer gst tax regulations will be recognized for gst tax purposes and an extension of time under sec_301 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code plr-100179-00 decedent created trust a revocable_living_trust on date and amended the terms of trust on date and date decedent died testate on date survived by decedent’s spouse a_trust became irrevocable on the same date the terms of trust provided for certain specific distributions to a at the death of decedent under the terms of trust the trustee was directed to create out of the property of trust trust a marital trust and trust a credit_shelter_trust the trustee was further directed to sever trust into two parts trust a_trust with a gst inclusion_ratio of zero and trust the balance of the amount in the marital trust trust was not funded at the death of decedent because decedent had made lifetime gifts in excess of the applicable unified_credit the terms of trust provide in part that until the death of a the trustee is to pay to a all of the net_income of trust and such portions or all of the principal of trust as the trustee deems advisable for a’s health education support or maintenance payments of income to a are to be made at times fixed by the trustee but at least as often as quarterly and if practicable in regular periodic_payments the trustee has the power to terminate trust at anytime when the value of the principal of trust is less than dollar_figurea upon such termination by the trustee the trustee is to transfer the residue of the property comprising trust including any unpaid income absolute and free from any trust to a otherwise trust terminates at the death of a upon such termination the corpus of trust after certain payments as directed in the terms of trust is to be added to and become a part of the corpus of trust the terms of trust provide in part that until the death of a the trustee is to pay to a all of the net_income of trust and such portions or all of the principal of trust as a from time to time directs in writing or if not otherwise directed in writing by a as the trustee determines in the trustee’s sole and absolute discretion payments of income to a are to be made at times fixed by the trustee but at least as often as quarterly and if practicable in regular periodic_payments the trustee has the power to terminate trust at anytime when the value of the principal of trust is less than dollar_figurea upon such termination by the trustee the trustee is to transfer the residue of the property comprising trust including any unpaid income absolute and free from any trust to a otherwise trust terminates upon the death of a on schedule m of decedent’s estate_tax_return the executor listed the assets of trust and made a qtip_election for those assets however the executor did not make a reverse_qtip_election with respect to any part of trust and did not allocate decedent’s gst_exemption consequently trust was not severed at decedent’s death into two trusts trust and trust as directed in the terms of trust you propose to sever trust into two trusts trust and trust trust will be funded with an amount equal to dollar_figureb trust will be funded with the balance you have requested a ruling that a severance of trust into trust and plr-100179-00 trust will be recognized for gst tax purposes and an extension of time to make a reverse_qtip_election for trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined except as limited in sec_2056 by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property -- i for purposes of sec_2056 such property is treated as passing to the surviving_spouse and ii for purposes of sec_2056 no part of such property is treated as passing to any person other than the surviving_spouse sec_2056 provides that i the term qualified_terminable_interest_property means property -- i that passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies ii the surviving_spouse has a qualifying_income_interest_for_life if -- i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse subclause ii does not apply to a power exercisable only at or after the death of the surviving_spouse sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure that may be allocated by plr-100179-00 such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 is deemed to be allocated as follows -- a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_2652 provides that in the case of -- a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of sec_2056 thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_26_2654-1 of the gst tax regulations provides that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or sec_301_9100-1 of the procedure and administration regulations provides that the commissioner in exercising this discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory plr-100179-00 election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_26_2654-1 and sec_301_9100-3 have been met in this case therefore we conclude that the severance of trust into trust and trust as provided will be recognized for gst tax purposes we also grant an extension of time to make a reverse_qtip_election for trust under sec_2652 until days after the date of this letter the reverse_qtip_election will result in a deemed_allocation under sec_2632 of decedent’s gst_exemption in the amount of dollar_figureb to trust except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
